440 F.2d 1351
Phillip R. SPEAKE et al., Plaintiffs-Appellants,v.Rader GRANTHAM, Dean of Men, University of SouthernMississippi, et al., Defendants-Appellees.
No. 30740.
United States Court of Appeals, Fifth Circuit.
April 15, 1971.

Lawrence D. Ross, and Roy S. Haber, Jackson, Miss., for plaintiffs-appellants.
James E. Rankin, Asst. Atty. Gen., Ed Davis Noble, Jr., Sp. Asst. Atty. Gen., Jackson, Miss., A. F. Summer, Atty. Gen. of Miss., for defendants-appellees.
Appeal from the United States District Court for the Southern District of Mississippi, 317 F.Supp. 1253; Walter L. Nixon, Jr., Judge.
Before O'SULLIVAN,* THORNBERRY and DYER, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


*
 Senior Circuit Judge, 6th Circuit, sitting by designation


1
 See NLRB v. Amalgamated Clothing Workers of America, 5th Cir. 1970, 430 F.2d 966